Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153194                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153194
                                                                   COA: 330799
                                                                   Chippewa CC: 14-001527-FC
  CRISTY JEAN WILSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 4, 2016
  order of the Court of Appeals is considered. We DIRECT the Chippewa County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2016
           t0914
                                                                              Clerk